DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-12 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a current flow", as recited in claims 1 and 21, line 49, is unclear as to whether said limitation is the same as or different from "a current flow", as recited in claims 1 (line 47) and 21 (line 48), respectively.
Claim 21 failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what is the preamble of the claim.
The claimed limitation of "a plurality of the III-nitride semiconductor based heterojunction power devices", as recited in claim 23, is unclear as to whether said limitation is the same as or different from "one or more III-nitride semiconductor based heterojunction power devices", as recited in claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-12 and 21-24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al. (2020/0044032) in view of Hwang et al. (2020/0328296).
As for claims 1, 9 and 21, Haeberlan et al. show in Figs. 1, 5, 6A, 7 and related text a circuit comprising one or more III-nitride semiconductor based heterojunction power devices, each III-nitride semiconductor based heterojunction power device 700, comprising: 
a first heterojunction transistor M1/500 formed on a substrate 102 ([0022], lines 5-8; [0049], line 4), the first heterojunction transistor comprising: 
     a first III-nitride semiconductor region formed over the substrate, wherein the first III-nitride semiconductor region comprises a first heterojunction 502/504 comprising at least a first two dimensional carrier gas 520 of a second conductivity type ([0049]-0050]; Fig. 5); 
     a first terminal (vertical portion of) 702/514 operatively connected to the first III-nitride semiconductor region; 
     a second terminal (vertical portion of) 704/512 laterally spaced from the first terminal and operatively connected to the first III-nitride semiconductor region; 
     a first gate region 712/522 being formed over the first III-nitride semiconductor region, and between the first terminal and the second terminal; and 
a second heterojunction transistor M2/600 formed on the substrate, the second heterojunction transistor comprising: 
     a second III-nitride semiconductor region formed over the substrate, wherein the second III-nitride semiconductor region comprises a second heterojunction 502/504 comprising at least a second two dimensional carrier gas 520 of the second conductivity type (Fig. 6); 
     a third terminal (horizontal portion of) 702/514 operatively connected to the second III-nitride semiconductor region; 
     a fourth terminal (horizontal portion of) 708/512 laterally spaced from the third terminal in a first dimension and operatively connected to the second III-nitride semiconductor region; 
     a first plurality of doped semiconductor regions 508 of a first conductivity type P formed over the second III-nitride semiconductor region, the first plurality of doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region 714/522 operatively connected to the first plurality of doped semiconductor regions; 
     wherein one of the first heterojunction transistor and the second heterojunction transistor is an enhancement mode field effect transistor and the other one of the first heterojunction transistor and second heterojunction transistor is a depletion mode field effect transistor ([0022], lines 3-4);
wherein the first heterojunction transistor further comprises at least one doped semiconductor region 508 of the first conductivity type formed over the first III-nitride semiconductor region, 
the at least one doped semiconductor region being formed between the first terminal and the second terminal, and 
wherein the first gate region is formed over the at least one doped semiconductor region, and 
wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension,
      wherein the first dimension, defined by a current flow in an on-state, is perpendicular to the second dimension, and wherein the current flow is a current flow in the second two dimensional carrier gas and between the third terminal and the fourth terminal.
Haeberlen et al. do not disclose the first plurality of doped semiconductor regions and at least one doped semiconductor region each are highly doped; and an isolation structure formed between the first heterojunction transistor and the second heterojunction transistor. 
Hwang et al. teach in Fig. 1 and related text a highly doped semiconductor region 42a ([0053], lines 14-15); and 
an isolation structure 25 formed between the first heterojunction transistor 12 and the second heterojunction transistor 16 ([0049]). 
Haeberlen et al. and Hwang et al. are analogous art because they are directed to a III-nitride semiconductor based heterojunction power device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haeberlen et al. with the specified feature(s) of Hwang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to highly dope semiconductor region, and to form an isolation structure between the first heterojunction transistor and the second heterojunction transistor, as taught by Hwang et al., in each of Haeberlen's first plurality of doped semiconductor regions and at least one doped semiconductor region, in Haeberlen et al.'s device, in order to reduce leakage current, improve latchup tolerance, prevent lateral injections to adjacent structures, provide a minimum of noise injection to adjacent circuitry, and improve the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows the second heterojunction transistor comprising:
   a first plurality of highly doped semiconductor regions of a first conductivity type formed over the second III-nitride semiconductor region, the first plurality of highly doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region operatively connected to the first plurality of highly doped semiconductor regions;
the first heterojunction transistor further comprises at least one highly doped semiconductor region of the first conductivity type formed over the first III-nitride semiconductor region,
the at least one highly doped semiconductor region being formed between the first terminal and the second terminal, and 
wherein the first gate region is formed over the at least one highly doped semiconductor region, and 
wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension.

As for claim 2, the combined device shows the first heterojunction of the first III-nitride semiconductor region comprises: 
     a first III-nitride semiconductor layer 502 having a first band gap formed over the substrate; 
     a second III-nitride semiconductor layer 504 having a second bandgap different from the first band gap disposed on the first III-nitride semiconductor layer (Fig. 5); and 
     at least the first two-dimensional carrier gas of the second conductivity type formed at an interface between the first III-nitride semiconductor layer and the second III-nitride semiconductor layer to provide a channel (Fig. 5); and 
wherein the second heterojunction of the second III-nitride semiconductor region comprises: 
     a third III-nitride semiconductor layer 502 having a third band gap formed over the substrate; 
     a fourth III-nitride semiconductor layer 504 having a fourth bandgap different from the third band gap disposed on the third III-nitride semiconductor layer; and 
     at least the second two-dimensional carrier gas of the second conductivity type formed at an interface between the third III-nitride semiconductor layer and fourth III-nitride semiconductor layer to provide a channel (Haeberlen: Fig. 6A). 

As for claim 3, the combined device shows the first III-nitride semiconductor layer, the second III-nitride semiconductor layer, the third III-nitride semiconductor layer, and the fourth III-nitride semiconductor layer each comprise any one of gallium nitride (GaN), aluminium gallium nitride (AIGaN) and indium aluminium gallium nitride (InAIGaN), and wherein at least the first two dimensional carrier gas and at least second the two dimensional carrier gas are two dimensional electron gases (2DEG) or two dimensional hole gases (2DHG) (Haeberlen: Figs. 5 and 6A). 

As for claim 4, the combined device shows the first heterojunction transistor is configured as the enhancement mode field effect transistor, operating as a power switch and wherein the second heterojunction transistor is configured as a depletion mode field effect transistor operating as a start-up device (Haeberlen: [0022], lines 3-8). 
Regarding the limitations ("operating as …") these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett -Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

As for claim 8, the combined device shows the first heterojunction transistor and the second heterojunction transistor are monolithically integrated within the III-nitride semiconductor based heterojunction power device (Haeberlen: [0022], lines 5-8). 

As for claim 10, the combined device shows the second terminal and the fourth terminal are operatively connected (Haeberlen: Figs. 1 and 7). 

As for claim 11, the combined device shows the second terminal and the fourth terminal are configured as a self-isolating structure (Haeberlen: Fig. 7). 

As for claim 12, the combined device shows the first terminal is operatively connected to the second gate region (Haeberlen: Fig. 5).

As for claim 22, the combined device shows a capacitor electrically connected to the third terminal (Haeberlen: Fig. 1).

Claims 23 and 24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahramian et al. (2009/0180304) in view of Haeberlen et al. (2020/0044032) and Hwang et al. (2020/0328296).
As for claims 23 and 24, Bahramian et al. disclose in Fig. 1 and related text a circuit comprising one or more (a plurality of) III-nitride semiconductor based heterojunction power devices 42'/42'' (or 38/28 or 58'/58'' or 64/50) and 44'/44'' (or 40/30 or 60'/60'' or 66/52), wherein the one or more III-nitride semiconductor based heterjunction power devices comprise a first III-nitride semiconductor based heterojunction power device 42'/42'' (or 38/28 or 58'/58'' or 64/50) and a second III-nitride semiconductor based heterojunction power device 44'/44'' (or 40/30 or 60'/60'' or 66/52) arranged in a half bridge configuration ([0016], lines 10-14 and 16-20; [0017], lines 8-12).
Bahramian et al. do not disclose a detail structure of each III-nitride semiconductor based heterojunction power device.
Haeberlan et al. show in Figs. 1, 5, 6A, 7 and related text a III-nitride semiconductor based heterojunction power device 700 comprising: 
a first heterojunction transistor M1/500 formed on a substrate 102 ([0022], lines 5-8; [0049], line 4), the first heterojunction transistor comprising: 
     a first III-nitride semiconductor region formed over the substrate, wherein the first III-nitride semiconductor region comprises a first heterojunction 502/504 comprising at least a first two dimensional carrier gas 520 of a second conductivity type ([0049]-0050]; Fig. 5); 
     a first terminal (vertical portion of) 702/514 operatively connected to the first III-nitride semiconductor region; 
     a second terminal (vertical portion of) 704/512 laterally spaced from the first terminal and operatively connected to the first III-nitride semiconductor region; 
     a first gate region 712/522 being formed over the first III-nitride semiconductor region, and between the first terminal and the second terminal; and 
a second heterojunction transistor M2/600 formed on the substrate, the second heterojunction transistor comprising: 
     a second III-nitride semiconductor region formed over the substrate, wherein the second III-nitride semiconductor region comprises a second heterojunction 502/504 comprising at least a second two dimensional carrier gas 520 of the second conductivity type (Fig. 6); 
     a third terminal (horizontal portion of) 702/514 operatively connected to the second III-nitride semiconductor region; 
     a fourth terminal (horizontal portion of) 708/512 laterally spaced from the third terminal in a first dimension and operatively connected to the second III-nitride semiconductor region; 
     a first plurality of doped semiconductor regions 508 of a first conductivity type P formed over the second III-nitride semiconductor region, the first plurality of doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region 714/522 operatively connected to the first plurality of doped semiconductor regions; 
     wherein one of the first heterojunction transistor and the second heterojunction transistor is an enhancement mode field effect transistor and the other one of the first heterojunction transistor and second heterojunction transistor is a depletion mode field effect transistor ([0022], lines 3-4);
wherein the first heterojunction transistor further comprises at least one doped semiconductor region 508 of the first conductivity type formed over the first III-nitride semiconductor region, 
the at least one doped semiconductor region being formed between the first terminal and the second terminal, and 
wherein the first gate region is formed over the at least one doped semiconductor region, and 
wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension,
      wherein the first dimension, defined by a current flow in an on-state, is perpendicular to the second dimension, and wherein the current flow is a current flow in the second two dimensional carrier gas and between the third terminal and the fourth terminal.
Haeberlen et al. do not disclose the first plurality of doped semiconductor regions is highly doped. 
Hwang et al. teach in Fig. 1 and related text a highly doped semiconductor region 42a ([0053], lines 14-15). 
Bahramian et al., Haeberlen et al. and Hwang et al. are analogous art because they are directed to a III-nitride semiconductor based heterojunction power device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bahramian et al. with the specified feature(s) of Haeberlen et al. and Hwang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a detail structure of a III-nitride semiconductor based heterojunction power device, as taught by Haeberlen et al., and to highly dope, as taught by Hwang et al., in each of the first plurality of doped semiconductor regions of Bahbramian et al.'s device, in order to reduce leakage current, improve latchup tolerance, prevent lateral injections to adjacent structures, provide a minimum of noise injection to adjacent circuitry, and improve the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows the second heterojunction transistor comprising:
   a first plurality of highly doped semiconductor regions of a first conductivity type formed over the second III-nitride semiconductor region, the first plurality of highly doped semiconductor regions being formed between the third terminal and the fourth terminal; 
     a second gate region operatively connected to the first plurality of highly doped semiconductor regions;
the first heterojunction transistor further comprises at least one highly doped semiconductor region of the first conductivity type formed over the first III-nitride semiconductor region,
the at least one highly doped semiconductor region being formed between the first terminal and the second terminal, and 
wherein the first gate region is formed over the at least one highly doped semiconductor region, and 
wherein the first plurality of highly doped semiconductor regions comprises at least two doped semiconductor regions of the first conductivity type in contact with the second III-nitride semiconductor region and laterally spaced from each other in a second dimension.

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. 
Applicant argue that "claim 1 is therefore not obvious in view of the cited art, alone or in combination. For at least these reasons, claim 1 and the claims depending therefrom are patentable and withdrawal of the rejections under 35 U.S.C. § 103 is respectfully requested" because "a combination of Haeberlen and Hwang does not disclose "wherein the first dimension, defined by a current flow in an on-state, is perpendicular to the second dimension, and wherein the current flow is a current flow in the second two dimensional carrier gas and between the third terminal and the fourth terminal', as recited by amended claim 1".
The examiner disagrees because it is well known in the art that the current in a (heterojunction) III-nitride based transistor flows from the source to the drain and along the channel formed at the interface (or in a two dimensional carrier gas) between a first bandgap III-nitride semiconductor layer and a second bandgap III-nitride semiconductor layer.
Furthermore, Haeberlen shows in Fig. 7 that the first dimension is perpendicular to the second dimension.
Therefore, claim 1 is obvious in view of the cited art, alone or in combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811